Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 1 of 19 Page ID #:1




 1 KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq. (SBN: 249203)
 2 ak@kazlg.com
     Mona Amini, Esq. (SBN: 296829)
 3 mona@kazlg.com
     245 Fischer Avenue, Unit D1
 4 Costa Mesa, California 92626
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523

 6 Attorneys for Plaintiffs,
     Madelene Stanley and Katherine Kelsch
 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10 MADELENE STANLEY and                          Case No.:
   KATHERINE KELSCH, individually
11 and on behalf of all others similarly
   situated,                                     CLASS ACTION COMPLAINT
12                                               FOR VIOLATIONS OF THE
                           Plaintiff,            TELEPHONE CONSUMER
13                                               PRETECTION ACT, 47 U.S.C.
          vs.                                    §§ 227, ET SEQ. (TCPA)
14

15 TERRA TECH CORP.; and                         JURY TRIAL DEMANDED
     MEDIFARM LLC,
16

17                         Defendants.
18

19

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

                                              -1-
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 2 of 19 Page ID #:2




 1                                    INTRODUCTION
 2         1.    Plaintiffs   Madelene    Stanley (“Stanley”) and         Katherine   Kelsch
 3 (“Kelsch”) (collectively referred to as the “Plaintiffs”), individually and on behalf of

 4 all others similarly situated, bring this action for legal and equitable remedies

 5 resulting from the illegal actions of Defendants Terra Tech Corp. (“Terra”) and

 6 MediFarm, LLC (“MediFarm”) (collectively referred to as the “Defendants”) in

 7 transmitting unsolicited, autodialed SMS or MMS text messages, en masse, to

 8 Plaintiff’s cellular device and the cellular devices of numerous other individuals

 9 nationwide, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §§

10 227, et seq. (the “TCPA”).

11         2.    Both Defendants operate in the cannabis industry. Based upon Plaintiffs’
12 information and belief, Terra is a parent-company to MediFarm, which is a branch in

13 Terra’s business family tree. To promote its services, Defendants engage in

14 aggressive unsolicited marketing, harming thousands of consumers in the process.

15         3.    Through this action, Plaintiffs seek injunctive relief to halt Defendants’
16 illegal conduct, which has resulted in the invasion of privacy, harassment,

17 aggravation, and disruption of the daily life of thousands of individuals. Plaintiffs

18 also seek statutory damages on behalf of themselves and members of the Class, and

19 any other available legal or equitable remedies.

20                             JURISDICTION AND VENUE
21         4.    This Court has federal question subject matter jurisdiction over this
22 action pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone

23 Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).

24         5.    Personal jurisdiction and venue are proper in this district because each
25 Defendant directs, markets, and provides its business activities to this district,

26 because Defendant resides in this judicial district; and because Defendants directed

27 the text messages at issue to Plaintiff Stanley who resides in this district.

28

                                              -2-
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 3 of 19 Page ID #:3




 1                                        PARTIES
 2        6.     Plaintiff Stanley is a natural person who, at all times relevant to this
 3 action, is a resident of Gardena, California.

 4        7.     Plaintiff Kelsch is a natural person who, at all times relevant to this
 5 action is a resident of Houston, Texas.

 6        8.     Defendant Terra Tech Corp. is a Nevada corporation that does business
 7 in California as 2040 Main Street Corp, with a corporate a headquarters located at

 8 2040 Main Street, Suite 225, Irvine, CA 92614. Defendant directs, markets, and

 9 provides its business activities throughout the states of Nevada, California, Texas and

10 nationwide.

11        9.     Defendant MediFarm LLC is a Nevada corporation with a headquarters
12 located at 2040 Main Street, Suite 225, Irvine, CA 92614. Defendant directs, markets,

13 and provides its business activities throughout the state of Nevada, California, Texas,

14 and nationwide.

15        10.    Upon information and belief, at all times relevant to this action,
16 Defendants own and/or operate several Blüm dispensaries in the State of Nevada,

17 including the Blüm dispensary which was located at 3650 S Decatur Blvd., Las

18 Vegas, Nevada.

19        11.    Unless otherwise indicated, the use of Defendants’ names in this
20 Complaint includes all agents, employees, officers, members, directors, heirs,

21 successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,

22 and insurers of the Defendants.

23          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
24        12.    To address consumer complaints regarding certain telemarketing
25 practices, Congress enacted the TCPA, 47 U.S.C. § 227, in 1991.              The TCPA
26 prohibits, inter alia, the use of automated telephone equipment, or “autodialers,” to

27 make any call, including sending a text message, to a wireless number absent an

28 emergency or the “prior express consent” of the party called. And in the case of calls

                                               -3-
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 4 of 19 Page ID #:4




 1 or text messages that constitute “advertisements” or “telemarketing,” as defined by

 2 applicable regulations, the TCPA requires the “prior express written consent” of the

 3 called party before initiating such calls or texts using an autodialer or prerecorded

 4 voice.

 5          13.   According to findings by the Federal Communication Commission
 6 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

 7 autodialed calls and texts are prohibited because receiving them is a greater nuisance

 8 and more invasive than live solicitation calls and they can be costly and inconvenient.

 9 The FCC also recognized that wireless customers are charged for such incoming calls

10 and texts whether they pay in advance or after the minutes or texts are used.

11          14.   Further, the FCC has issued rulings and clarified that consumers are
12 entitled to the same consent-based protections for text messages as they are for calls

13 to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th

14 Cir. 2009) (The FCC has determined that a text message falls within the meaning of

15 “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014

16 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing

17 that it obtained Plaintiff's prior express consent before sending him the text message).

18 (emphasis added).

19          15.   One of the most prevalent bulk advertising methods employed by
20 companies today involves the use of “Short Message Services” (or “SMS”), which is

21 a system that allows for the transmission and receipt of short text messages to and

22 from wireless telephones.      Another similar service called “Multimedia Messaging
23 Services” (or “MMS”) is based upon and similar to the SMS system, but also permits

24 the transmission of photos and videos via text message. According to a recent study,

25 “[s]pam isn’t just for email anymore; it comes in the form of unwanted text messages

26 of all kinds - from coupons to phishing schemes - sent directly to user’s cell phones.”1

27

28   1 Amanda Lenhart, Cell Phones and American Adults, Pew Research Center (Sept. 2, 2010),
     https://www.pewresearch.org/internet/2010/09/02/cell-phones-and-american-adults/
                                              -4-
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 5 of 19 Page ID #:5




 1        16.    SMS and MMS text messages are directed to a wireless device through a
 2 telephone number assigned to the device. When an SMS or MMS text message is

 3 successfully transmitted, the recipient’s wireless phone alerts the recipient that a

 4 message has been received.      SMS and MMS text messages are received virtually
 5 anywhere in the world. Unlike more conventional advertisements, SMS and MMS

 6 message advertisements can actually cost their recipients money because wireless

 7 phone users must pay their wireless service providers either for each text message

 8 they receive or incur a usage allocation deduction to their text messaging or data plan,

 9 regardless of whether the message is authorized. Moreover, the transmission of an

10 unsolicited SMS or MMS text message to a cellular device is distracting and

11 aggravating to the recipient and intrudes upon the recipient’s seclusion.

12        17.    As recently held by the United States Court of Appeals for the Ninth
13 Circuit: “[u]nsolicited telemarketing phone calls or text messages, by their nature,

14 invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a

15 violation under the TCPA ‘need not allege any additional harm beyond the one

16 Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017

17 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

18 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

19                              FACTUAL ALLEGATIONS
20        18.    Plaintiff Stanley is, and at all times mentioned herein was, the subscriber
21 and user of the cellular telephone number ending in 7037 (the “7037 Number”),

22 which was at all times mentioned herein assigned to a cellular telephone service as

23 specified in 47 U.S.C. § 227(b)(l)(A)(iii).

24        19.    Plaintiff Kelsch is, and at all times mentioned herein was, the subscriber
25 and user of the cellular telephone number ending in 3483 (the “3483 Number”),

26 which was at all times mentioned herein assigned to a cellular telephone service as

27 specified in 47 U.S.C. § 227(b)(l)(A)(iii).

28

                                             -5-
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 6 of 19 Page ID #:6




 1        20.    Sometime in December 2019, Plaintiffs entered into Defendants’ Blüm
 2 dispensary located at 3650 S. Decatur Blvd. in Las Vegas, Nevada to browse

 3 selections of Defendants’ products.

 4        21.    Upon entering, Defendants’ representative told Plaintiffs that they were
 5 required to provide personal information that included their cell phone numbers if

 6 they wanted to enter the store. Defendants explained to Plaintiffs that they needed

 7 such information given the nature of their business of dispensing lawful marijuana.

 8        22.    Plaintiffs were forced to provide their cell phone numbers among other
 9 personal information, however, at no point during this exchange or any transaction

10 did Plaintiffs provide Defendants with the express consent, authorization, or

11 permission to send Plaintiffs advertising text messages to their cell phones.

12        23.    Defendants have sent numerous telemarketing text messages to Plaintiff
13 Stanley’s 7037 Number and Plaintiff Kelsch’s 3483 Number, including but not

14 limited to the following text messages, beginning in or around the month of May

15 2020. Examples of Defendants’ unsolicited text messages to Plaintiffs are shown

16 below.

17

18

19

20

21

22

23

24

25

26

27

28

                                             -6-
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 7 of 19 Page ID #:7




 1        24.    Defendants’ text messages were transmitted to Plaintiffs’ cellular
 2 telephones, and within the time frame relevant to this action.

 3        25.    Defendants’ text messages constitute telemarketing because they were
 4 sent to Plaintiffs to advertise and encourage the purchase of property, goods, or

 5 services for Defendants’ benefit and commercial profit.

 6        26.    Plaintiff Stanley received these subject texts within this judicial district
 7 and, therefore, at least one of the Defendants’ violations of the TCPA occurred within

 8 this district. Upon information and belief, Defendants caused other text messages to

 9 be sent to individuals residing or located within this judicial district and in other

10 states nationwide.

11        27.    At no point in time did Plaintiffs provide Defendants with their express
12 written consent to be contacted using an ATDS.

13        28.    Plaintiff Stanley is the subscriber and sole user of the 7037 Number and
14 is financially responsible for phone service to the 7037 Number.

15        29.    Plaintiff Kelsch is the subscriber and the sole user of the 3483 Number
16 and is financially responsible for phone service to the 3483 Number.

17        30.    Plaintiff Kelsch has been registered with the National Do Not Call
18 Registry since December 16, 2004.

19        31.    The impersonal and generic nature of Defendants’ text messages is
20 indicative of the fact that Defendant utilized an ATDS in transmitting the messages.

21 See Jenkins v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS

22 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic,

23 impersonal nature of the text message advertisements and the use of a short code,

24 support an inference that the text messages were sent using an ATDS.”) (citing Legg

25 v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff

26 alleged facts sufficient to infer text messages were sent using ATDS; use of a short

27 code and volume of mass messaging alleged would be impractical without use of an

28 ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010)

                                              -7-
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 8 of 19 Page ID #:8




 1 (finding it "plausible" that defendants used an ATDS where messages were

 2 advertisements written in an impersonal manner and sent from short code); Hickey v.

 3 Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-

 4 132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal.

 5 May 22, 2013) (observing that mass messaging would be impracticable without use

 6 of an ATDS)).

 7        32.   The text messages to Plaintiff Stanley appear to have originated from the
 8 telephone numbers (385) 489-0421, (430) 562-0338, (430) 562-0334, and (765) 379-

 9 8967, which upon information and belief are phone numbers owned, operated, and

10 utilized by Defendants or on behalf of the Defendants for Defendants’ benefit.

11        33.   The text messages to Plaintiff Kelsch appear to have originated from the
12 telephone numbers (430) 562-0614, (430) 502-6838, (202) 900-6321, and (408) 785-

13 4825, which upon information and belief are phone numbers owned, operated, and

14 utilized by Defendants or on behalf of the Defendants for Defendants’ benefit.

15        34.   The numbers used by Defendants and/or their agents to send text
16 messages to both Plaintiffs are known as a “long code,” a standard 10-digit code that

17 enables Defendants to send SMS text messages en masse, while deceiving recipients

18 into believing that the message was personalized and sent from a telephone number

19 operated by an individual.

20        35.   Upon information and belief, Defendants utilized a combination of
21 hardware and software systems to send the text messages at issue in this case. The

22 systems utilized by Defendants have the capacity to store telephone numbers using a

23 random or sequential number generator, and to dial such numbers from a list without

24 human intervention.

25        36.   To send the text messages, Defendants used a messaging platform (the
26 “Platform”) that permitted Defendants to transmit thousands of automated text

27 messages without any human involvement.

28

                                            -8-
                                  CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 9 of 19 Page ID #:9




 1        37.   The Platform has the capacity to store telephone numbers, which
 2 capacity was in fact utilized by the Defendants.

 3        38.   The Platform has the capacity to generate sequential numbers, which
 4 capacity was in fact utilized by the Defendants.

 5        39.   The Platform has the capacity to dial numbers in sequential order, which
 6 capacity was in fact utilized by the Defendants.

 7        40.   The Platform has the capacity to dial numbers from a list of numbers,
 8 which capacity was in fact utilized by the Defendants.

 9        41.   The Platform has the capacity to dial numbers without human
10 intervention, which capacity was in fact utilized by the Defendants.

11        42.   The Platform has the capacity to schedule the time and date for future
12 transmission of text messages, which occurs without any human involvement.

13        43.   To transmit the messages at issue, the Platform automatically executed
14 the following steps:

15               a) The Platform retrieved each telephone number from a list of numbers
16                  in the sequential order the numbers were listed;
17               b) The Platform then generated each number in the sequential order
18                  listed and combined each number with the content of Defendants’
19                  message to create “packets” consisting of one telephone number and
20                  the message content;
21               c) Each packet was then transmitted in the sequential order listed to an
22                  SMS aggregator, which acts an intermediary between the Platform,
23                  mobile carriers (e.g. AT&T), and consumers.
24               d) Upon receipt of each packet, the SMS aggregator transmitted each
25                  packet – automatically and with no human intervention – to the
26                  respective mobile carrier for the telephone number, again in the
27                  sequential order listed by the Defendants. Each mobile carrier then
28                  sent the message to its customer’s mobile telephone.
                                             -9-
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 10 of 19 Page ID #:10




 1         44.     The above execution these instructions occurred seamlessly, with no
 2 human intervention, and almost instantaneously. Indeed, the Platform is capable of

 3 transmitting thousands of text messages following the above steps in minutes, if not

 4 less.

 5         45.     Further, the Platform “throttles” the transmission of the text messages
 6 depending on feedback it receives from the mobile carrier networks. In other words,

 7 the Platform controls how quickly messages are transmitted depending on network

 8 congestion. The Platform performs this throttling function automatically and does

 9 not allow a human to control the function.

10         46.     Defendants’ text messages to Plaintiffs included a purported opt-out
11 notice; however, despite Plaintiffs’ multiple “STOP” texts to Defendants,        so that
12 they would no longer receive unwanted text messages from Defendants. Although

13 Plaintiffs’ “STOP” text messages expressly revoked any purported prior consent

14 Defendants may have perceived they had from Plaintiffs, Defendants’ unsolicited and

15 unauthorized text messages to Plaintiffs continued without their consent and without

16 regard for Defendants’ lack of required prior express consent.

17         47.     Defendants’ unsolicited text messages caused Plaintiffs actual harm,
18 including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,

19 trespass, loss of utility of Plaintiffs’ cellular telephones, and conversion. Defendants’

20 text messages have also inconvenienced Plaintiffs and caused distraction and

21 disruption to their daily lives.

22         48.     Defendants’ unsolicited text messages personally affected Plaintiffs and
23 caused Plaintiffs actual harm because they were a nuisance, aggravating, invasive and

24 intruded      upon Plaintiffs’ privacy and seclusion. Further, Plaintiffs wasted
25 unnecessary time reviewing Defendants’ unwanted messages and replying “STOP.”

26         49.     Furthermore, Defendants’ text messages took up memory on the
27 Plaintiffs’ cellular phones. The cumulative effect of unsolicited text messages like

28 Defendants’ poses a real risk of ultimately rendering the phone unusable for text

                                               - 10 -
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 11 of 19 Page ID #:11




 1 messaging purposes as a result of the phone’s memory being taken up. See

 2 https://www.consumer.ftc.gov/articles/0350-text-message-spam#text         (finding     that
 3 text message solicitations like the ones sent by Defendant present a “triple threat” of

 4 identity theft, unwanted cell phone charges, and slower cell phone performance).

 5           50.    Defendants’ text messages also can slow cell phone performance by
 6 taking          up    space    on      the    recipient      phone’s   memory.         See
 7 https://www.consumer.ftc.gov/articles/0350-text-message-spam#text         (finding     that
 8 spam text messages can slow cell phone performance by taking up phone memory

 9 space).

10           51.    Defendants’ text messages to Plaintiffs were not communications for
11 emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).

12           52.    Defendants’ and/or their agent(s) automated text messages to Plaintiffs
13 constituted “advertisements” and/or “telemarketing” material within the meaning of

14 the applicable TCPA regulations. This is because Defendants sent the messages in

15 order to advertise and market its goods and services, for the purpose of ultimately

16 selling such goods and services to Plaintiff and other Class members for commercial

17 profit.

18           53.    Defendants’ unsolicited text messages to Plaintiff and others similarly
19 situated were sent pursuant to a common telemarketing scheme for which

20 Defendants, or any agent or intermediary acting on their behalf, did not comply with,

21 and thus violated the telephone solicitation restrictions in 47 C.F.R. § 64.1200(f).

22           54.    The TCPA was intended to give individuals control over how and where
23 they receive telephonic communications. When Defendant sent such text messages to

24 consumers without their consent, it fails to address or respect the limitations imposed

25 by the TCPA. In doing so, Defendants invades Plaintiff and similarly situated

26 persons’ privacy and violate the spirit and intent behind the TCPA.

27           55.    Through the aforementioned conduct, Defendants violated the TCPA, 47
28 U.S.C. §§ 227, et seq.

                                                - 11 -
                                       CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 12 of 19 Page ID #:12




 1                                CLASS ALLEGATIONS
 2         56.   Plaintiffs brings this case as a class action pursuant to Fed. R. Civ. P. 23,
 3 on behalf of themselves and all others similarly situated.

 4         57.   Plaintiffs bring this case on behalf of the Class defined as follows:
 5               All persons in the United States who, within four years
                 prior to the filing of this action, (1) were sent a text
 6               message by or on behalf of the Defendants, (2) using an
                 automatic telephone dialing system, (3) for the purpose
 7               of promoting or selling Defendants’ goods and services,
                 (4) without obtaining prior express consent of the
 8               recipient.
 9         58.   Plaintiffs also brings this case on behalf of the Sub-Class defined as
10 follows:

11               All persons in the United States who from four years
                 prior to the filing of this action (1) were sent a text
12               message by or on behalf of the Defendants; (2) more
                 than one time within any 12-month period; (3) where
13               the person’s telephone number had been listed on the
                 National Do Not Call Registry for at least thirty days;
14               (4) for the purpose of promoting or selling Defendants’
                 products and services, (5) without obtaining prior
15               express written consent of the recipient
16         59.   Defendants and its employees or agents are excluded from the Class and
17 the Sub-Class. Plaintiffs do not know the number of members in the Class and the

18 Sub-Class, but believes the Class members number in the several thousands, if not

19 more.

20         NUMEROSITY
21         60.   Upon information and belief, Defendants have placed automated calls to
22 cellular telephone numbers belonging to thousands of consumers throughout the

23 United States without their prior express consent. The members of the Class and the

24 Sub-Class. Therefore, the class members are believed to be so numerous that joinder

25 of all members is impracticable.

26         61.   The exact number and identities of the members of the Class and the
27 Sub-Class are unknown at this time and can only be ascertained through discovery.

28

                                             - 12 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 13 of 19 Page ID #:13




 1 Identification of the class members is a matter capable of ministerial determination

 2 from Defendant’s call records.

 3        COMMON QUESTIONS OF LAW AND FACT
 4        62.    There are numerous questions of law and fact common to members of
 5 the Class which predominate over any questions affecting only individual members

 6 of the Class. Among the questions of law and fact common to the members of the

 7 Class and the Sub-Class are:

 8               a) Whether Defendants sent non-emergency text messages to Plaintiffs’
 9                  and class members’ cellular telephones using an ATDS;
10               b) Whether Defendants can meet their burden of showing that it
11                  obtained prior express written consent to make such text messages;
12               c) Whether Defendants’ conduct was knowing and willful;
13               d) Whether Defendants are liable for damages, and the amount of such
14                  damages; and
15               e) Whether Defendants should be enjoined from such conduct in the
16                  future.
17        63.    The common questions in this case are capable of having common
18 answers. If Plaintiffs’ claim that the Defendants routinely transmits text messages to

19 telephone numbers assigned to cellular telephone services is accurate, Plaintiffs and

20 the class members will have identical claims capable of being efficiently adjudicated

21 and administered in this case.

22        TYPICALITY
23        64.    Plaintiffs’ claims are typical of the claims of the class members, as
24 they are all based on the same factual and legal theories.

25        PROTECTING THE INTERESTS OF THE CLASS MEMBERS
26        65.    Plaintiffs are representatives who will fully and adequately assert and
27 protect the interests of the Class and the Sub-Class, and has retained competent

28 counsel highly experienced in class action litigation. Accordingly, Plaintiffs are

                                             - 13 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 14 of 19 Page ID #:14




 1 adequate representatives and will fairly and adequately protect the interests of the

 2 Class and Sub-Class.

 3         PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
 4        66.    A class action is superior to all other available methods for the fair and
 5 efficient adjudication of this lawsuit, because individual litigation of the claims of all

 6 members of the Class and the Sub-Class is economically unfeasible and procedurally

 7 impracticable. While the aggregate damages sustained by the Class and the Sub-Class

 8 are in the millions of dollars, the individual damages incurred by each member of the

 9 Class and the Sub-Class resulting from Defendant’s wrongful conduct are too small

10 to warrant the expense of individual lawsuits. The likelihood of individual class

11 members prosecuting their own separate claims is remote, and, even if every member

12 of the Class and the Sub-Class could afford individual litigation, the court system

13 would be unduly burdened by individual litigation of such cases.

14        67.    The prosecution of separate actions by members of the Class and the
15 Sub-Class would create a risk of establishing inconsistent rulings and/or incompatible

16 standards of conduct for Defendants.        For example, one court might enjoin the
17 Defendants from performing the challenged acts, whereas another may not.

18 Additionally, individual actions may be dispositive of the interests of the Class and

19 the Sub-Class, although certain class members are not parties to such actions.

20                                         COUNT I
21                       Violations of the TCPA, 47 U.S.C. § 227(b)
22                 (On Behalf of Plaintiffs, the Class, and the Sub-Class)
23        68.    Plaintiffs re-allege and incorporate the foregoing allegations as if fully
24 set forth herein.

25        69.    It is a violation of the TCPA to make “any call (other than a call made
26 for emergency purposes or made with the prior express consent of the called party)

27 using any automatic telephone dialing system … to any telephone number assigned to

28 a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

                                             - 14 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 15 of 19 Page ID #:15




 1         70.   Defendants – or third parties directed by Defendants – used equipment
 2 having the capacity to dial numbers without human intervention to make non-

 3 emergency telephone calls to the cellular telephones of Plaintiffs and the other

 4 members of the Class defined below.

 5         71.   These calls were made without regard to whether or not Defendants had
 6 first obtained express permission from the called party to make such calls. In fact,

 7 Defendants did not have prior express consent to call the cell phones of the Plaintiffs

 8 and the other members of the putative Class and the Sub-Class when its calls were

 9 made.

10         72.   Defendants have, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
11 using an automatic telephone dialing system to make non-emergency telephone calls

12 to the cell phones of Plaintiffs and the other members of the putative Class and the

13 Sub-Class without their prior express written consent.

14         73.   As a result of Defendants’ conduct and pursuant to 47 U.S.C. §
15 227(b)(3)(B) of the TCPA, Plaintiffs and each of the other members of the putative

16 Class and the Sub-Class were harmed and are each entitled to $500.00 in statutory

17 damages for each and every violation of the TCPA.

18         74.   Plaintiffs and the members of the Class and the Sub-Class are also
19 entitled to injunctive relief against future unauthorized telephonic communications

20 from Defendants pursuant to 47 U.S.C. § 227(b)(3).

21         75.   Plaintiffs also seek an award of attorney’s fees and costs on behalf of
22 themselves individually and on behalf of the members of the Class and Sub-Class.

23                                       COUNT II
24          Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
25                (On Behalf of Plaintiffs, the Class, and the Sub-Class)
26         76.   Plaintiffs re-allege and incorporate the foregoing allegations as if fully
27 set forth herein.

28

                                            - 15 -
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 16 of 19 Page ID #:16




 1        77.    At all times relevant, Defendants knew or should have known that its
 2 conduct as alleged herein violated the TCPA.

 3        78.    Defendants knew that they did not have prior express consent to make
 4 these calls, and knew or should have known that its conduct was a violation of the

 5 TCPA.

 6        79.    Defendants knew that they did not have prior express consent to make
 7 these calls, and knew or should have known that it was using equipment that at

 8 constituted an automatic telephone dialing system. The violations were therefore

 9 willful or knowing.

10        80.    Because Defendants knew or should have known that Plaintiffs and the
11 class members had not given prior express consent to receive its autodialed calls, the

12 Court should treble the amount of statutory damages available to Plaintiffs and the

13 other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

14        81.    As a result of Defendants’ violations, Plaintiffs and each of the members
15 are entitled to an award of $1,500.00 in statutory damages, for each and every

16 violation of the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

17 227(b)(3)(C).

18        82.    Plaintiffs and the members of the Class and the Sub-Class are also
19 entitled to injunctive relief against future unauthorized telephonic communications

20 from Defendants pursuant to 47 U.S.C. § 227(b)(3).

21        83.    Plaintiffs also seek an award of attorney’s fees and costs on behalf of
22 themselves individually and on behalf of the members of the Class and Sub-Class.

23                                       COUNT III
24                     Violation of the TCPA, 47 U.S.C. §§ 227, et seq.
25           (On Behalf of Plaintiff and the Do Not Call Registry Sub-Class)
26        84.    Plaintiffs re-allege and incorporate the foregoing allegations as if fully
27 set forth herein.

28

                                            - 16 -
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 17 of 19 Page ID #:17




 1        85.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
 2 that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential

 3 telephone subscriber who has registered his or her telephone number on the national

 4 do-not-call registry of persons who do not wish to receive telephone solicitations that

 5 is maintained by the federal government.”

 6        86.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are
 7 applicable to any person or entity making telephone solicitations or telemarketing

 8 calls to wireless telephone numbers.” 2

 9        87.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
10 initiate any call for telemarketing purposes to a residential telephone subscriber

11 unless such person or entity has instituted procedures for maintaining a list of persons

12 who request not to receive telemarketing calls made by or on behalf of that person or

13 entity.”

14        88.    Any “person who has received more than one telephone call within any
15 12-month period by or on behalf of the same entity in violation of the regulations

16 prescribed under this subsection may” may bring a private action based on a violation

17 of said regulations, which were promulgated to protect telephone subscribers’ privacy

18 rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. §

19 227(c).

20        89.    Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
21 be initiated, telephone solicitations to telephone subscribers such as Plaintiff Kelsch

22 and the Sub-Class of Do Not Call Registry Class members who registered their

23 respective telephone numbers on the National Do Not Call Registry, a listing of

24 persons who do not wish to receive telephone solicitations that is maintained by the

25 federal government.

26

27
    Rules and Regulations Implementing the Telephone Consumer Protection Act of
     2

28 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003)
   Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                             - 17 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 18 of 19 Page ID #:18




 1        90.      Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff Kelsch and
 2 the Sub-Class of Do Not Call Registry Class received more than one telephone call in

 3 a 12-month period made by or on behalf of Defendants in violation of 47 C.F.R. §

 4 64.1200, as described above.

 5        91.      As a result of Defendants’ conduct as alleged herein, Plaintiff Kelsch
 6 and the Do Not Call Registry Sub-Class suffered actual damages and, under section

 7 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such

 8 violations of 47 C.F.R. § 64.1200.

 9        92.      To the extent Defendants’ misconduct is determined to be willful and
10 knowing, Plaintiffs respectfully request the Court to award treble damages for

11 Plaintiff Kelsch and the members of the Do Not Call Registry Sub-Class.

12        93.      Plaintiffs also seek an award of attorney’s fees and costs on behalf of
13 themselves individually and on behalf of the members of the Class and Sub-Class.

14                                  PRAYER FOR RELIEF
15        WHEREFORE, Plaintiffs, individually and on behalf of themselves and the
16 Class and the Sub-Class, prays for the following relief:

17              a) An order certifying this case as a class action on behalf of the Class and
18                 the Sub-Class as defined above, and appointing Plaintiffs as the
19                 representatives of the Class and the Sub-Class and confirming Plaintiffs’
20                 counsel as Class Counsel;
21              b) An order declaring that Defendants’ actions, as set out above, violate the
22                 TCPA;
23              c) An award of actual and statutory damages for Plaintiffs and each
24                 member of the Class and the Sub-Class;
25              d) As a result of Defendants’ violations of 47 U.S.C. §§ 227, et seq.,
26                 Plaintiffs seek for themselves and each member of the Class and the
27                 Sub-Class $500.00 in statutory damages for each and every violation
28                 pursuant to 47 U.S.C. § 277(b)(3)(B);
                                              - 18 -
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00022-JLS-DFM Document 1 Filed 01/06/21 Page 19 of 19 Page ID #:19




 1            e) As a result of Defendants’ knowing and/or willful violations of 47
 2               U.S.C. §§ 227, et seq., Plaintiffs seek for themselves and each member
 3               of the Class and the Sub-Class treble damages, as provided by statute, up
 4               to $1,500.00 for each and every violation pursuant to 47 U.S.C. §
 5               277(b)(3)(B) and § 277(b)(3)(C);
 6            f) Injunctive relief pursuant to 47 U.S.C. § 227(b)(3)(A) prohibiting such
 7               conduct and violations of the TCPA in the future;
 8            g) An award of attorneys’ fees and costs to counsel for Plaintiffs and the
 9               Class and the Sub-Class pursuant to, inter alia, California Code of Civil
10               Procedure § 1021.5;
11            h) Post-judgment interest as permitted by applicable law; and
12            i) Any such other further and other relief as the Court may deem just and
13               proper.
14                             DEMAND FOR JURY TRIAL
15        Plaintiffs, on behalf of themselves and the putative class, hereby demand a trial
16 by jury pursuant to the Seventh Amendment and Federal Rule of Civil Procedure

17 38(b) on all claims so triable.

18

19 Dated: January 6, 2021                       Respectfully submitted,
20                                              KAZEROUNI LAW GROUP, APC
21

22                                        By:     s/ Abbas Kazerounian
23
                                                  ABBAS KAZEROUNIAN, ESQ.
                                                  MONA AMINI, ESQ.
24                                                Attorneys for Plaintiffs
25

26

27

28

                                              - 19 -
                                     CLASS ACTION COMPLAINT
